office_of_chief_counsel internal_revenue_service memorandum number release date cc corp bo5 postf-133978-11 uilc date date third party communication none date of communication not applicable to general attorney office of division counsel large business and international cc lb_i f from marlene oppenheim senior counsel office_of_chief_counsel corporate subject ----------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend common parent us group common parent de ----------------------------------------------------------------------------------------- ---------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------------------------------------------ ----------------------------------------------------------------------------------------- ----------------------------------------- member ------------------------------------------------- member ---------------------------------------- fsub-1 ------------------------------------------------------------- fsub-1 de ----------------------------------------------- postf-133978-11 ric ----------------------------------------------------------------------------------------- ------------------- agency ------------------------------------------------------------- company ------------------------------------------------- partnership-c ------------------------------ partnership-b ------------- partnership-a -------------------------------------------------- fsub-2 fsub-3 bank d state a ---------------------------------- -------------------------------------------- --------------------- ------------ country x --------------------- country --------------------- g h l services service a service b activity activity a b ----------------------------------------- ---------------------------- ------------------------- ----------------------------------------------------------------------------------------- ------------------------ ------------------------- --------------------------- ----------------------------------------------------------- --------- ------------------------- ---- postf-133978-11 c f g h k r s t w x z aa dd kk mm pp ss tt xx zz ddd eee ---------------------------- --- --- ------- -------- ---------- ------------ ---------------- ---------- ---------------- ---------- ------------ ------------ -------------- ---------------- ---------------- ---------------- -------------------- -------------------- -------------- --------------- ------------------ postf-133978-11 fff hhh kkk --------- ------------------ ------------ mmm ------------------ nnn rrr sss vvv zzz year p year r year s year t year u date date date date date date date date date ------------------ ----------- ------------------ ------------ ---------- ------ ------ ------ ------ ------ ----------------- ---------------- --------------------- ------------------------ ------------------------- --------------------- ------------------------- ------------------------- -------------------------- postf-133978-11 date date date date date ------------------------ ------------------------- ----------------- ------------------------- -------------------- postf-133978-11 issue whether common parent is eligible for the sec_245 dividends received deduction drd with respect to funds distributed from a regulated_investment_company to common parent via a country x corporation conclusion no under the substance_over_form_doctrine common parent is not eligible for the sec_245 drd facts common parent is a state a corporation and the common parent of an affiliated_group_of_corporations that file a consolidated u s federal_income_tax return us group us group conducts a wide range of services including services a and b common parent directly owns the stock of member a member of us group member 1’s businesses include activity through division g as such member receives a significant amount of cash from its customers as collateral customer funds member 1’s activity is subject_to regulation by agency which requires member generally to invest the customer funds only in high grade liquid_assets member is allowed to retain the difference between the amounts it earns on its investment of its customer funds and the amounts it pays to its customers as of date member had approximately dollar_figurerrr in customer funds prior to the transaction discussed below member directly invested its customer funds member also is engaged in activity through division h member 1’s h clients post high grade liquid_assets as collateral in year s year t and year u taxpayer1 engaged in a transaction that included an internal restructuring of some of its companie sec_2 and the steps set forth below taxpayer concluded that it could earn a better after-tax return on the investment of member 1’s cash if instead of continuing its practice of having member make direct the term taxpayer as used in this memorandum includes common parent and the subsidiary members of the us group taxpayer reorganized certain subsidiary entities i fsub-1 migrated from country to country x ii fsub-1 changed its currency to u s dollars iii fsub-1 purchased fsub-1 de from a related_entity postf-133978-11 investments it routed the cash through a series of entities including a country x entity taxpayer’s planning documents explained that the indirect investment strategy would increase the investment_yield by the amount of the u s tax savings the transaction steps on date step two divisions of member g and h entered into a repurchase_agreement with each other under the terms of the agreement g exchanged dollar_figurekkk of cash collateral for dollar_figurekkk of h’s customers’ collateral which consisted of u s treasuries and other high grade liquid_assets under the terms of the repurchase_agreement g was required to return to h the exact or similar high grade liquid_assets upon demand step member h wired dollar_figurekkk to common parent step common parent wired dollar_figuremmm to fsub-1 a country x corporation in exchange for common and preferred shares of fsub-1 fsub-1 was a controlled_foreign_corporation cfc within the meaning of sec_957 of the internal revenue code7 in year t fsub-1 could redeem the preferred the transfer was member 1’s repayment of an outstanding secured loan when member repaid the loan common parent returned member 1’s collateral which consisted of high grade liquid_assets common parent transferred dollar_figuremmm to common parent de common parent formed common parent de in year p in connection with a prior transaction which was wound up in year r by date common parent de was a state a limited_liability_company wholly-owned by common parent that was treated as a disregarded_entity for u s federal_income_tax purposes because transfers between common parent and common parent de have no ramifications for certain u s federal_income_tax purposes such transfers are omitted from the transaction steps in this memorandum for non-tax purposes common parent treated dollar_figurehhh of the total funding as a loan with a b year term common parent de had an option to repay the loan early in part or in whole with no notice or penalty common parent treated the remaining dollar_figuredd as a capital_contribution to common parent de fsub-1 previously was known as fsub-2 an entity organized under the laws of country that was a tax resident of country until date the entity changed its name effective date and subsequently migrated to country x fsub-2 filed an election to be treated as a corporation for u s federal_income_tax purposes effective date of the total funding common parent de transferred dollar_figureeee to fsub-1 in exchange for fsub-1 preferred shares and transferred dollar_figurezz to fsub-1 in exchange for fsub-1 common shares taxpayer valued each preferred and common share at dollar_figurek for u s federal_income_tax purposes common parent de ’s transfers are treated as transfers by common parent and common parent is treated as receiving the stock of fsub-1 all section references herein are to the internal_revenue_code_of_1986 as amended code and the regulations thereunder unless otherwise indicated postf-133978-11 shares at the issue_price with no notice or penalty fsub-1’s year t tax_year ended date step fsub-1 transferred dollar_figurefff to ric8 in exchange for fff class l shares fsub-1 through its disregarded_entity sub-1 de used the remaining dollar_figuremm as follows it invested dollar_figurekk in foreign money market mutual_fund shares and deposited dollar_figurer in a bank account at bank d common parent common parent holding j as collateral from member h member g h customer funds diagram one during year t common parent de fsub-1 fsub-1 de country x disregarded_entity ric step ric invested dollar_figurefff in domestic high grade securities and primarily earned interest_income on these investments ric paid dividends of dollar_figurett to fsub-110 this amount is net of company’s management fee ric took dividends_paid deductions with respect to the dividends ric did not withhold any u s ric’s taxable_year ended date fsub-1 transferred these funds to ric through fsub-1 de its wholly-owned country x entity which was disregarded for certain u s federal_income_tax purposes fsub-1 de was previously known as fsub-3 the entity was created date to participate in a country transaction it disposed of its investment on date the entity changed its name to fsub-1 de effective date ric wired the dividends to fsub-1 de ’s bank account monthly and fsub-1 de wired the funds to fsub-1’s account quarterly postf-133978-11 federal_income_tax on behalf of fsub-1 because fsub-1 reported to ric that it was the beneficial_owner of the ric shares step prior to the close of fsub-1’s year t tax_year fsub-1 distributed dollar_figure sec_11 to common parent12 the amount of the above-noted ric dividends less certain claimed expenses that fsub-1 allocated to its investment in ric common parent claimed an percent drd of dollar_figurepp under sec_245 with respect to the dollar_figuress distribution taxpayer takes the position that the dollar_figuress is included in common parent’s income as a dividend and not as an amount included in income under sec_951 inclusion because as set forth in step common parent transferred its entire_interest in fsub-1 to a domestic_partnership partnership-c just prior to the close of fsub-1’s year t tax_year fsub-1 distributed an additional dollar_figureaa to common parent that it attributed to investments other than its ric investment step fsub-1 terminated its interest in ricdollar_figure between date and date fsub-1 redeemed sss of its ric shares for dollar_figuresss on date fsub-1 sold the remaining ric shares to common parent for dollar_figurex cash which reflected the value of the ric shares plus as yet undistributed ric dividends taxpayer stated that fsub-1 loaned the cash it received from ric and common parent to a subsidiary of common parent on date common parent redeemed its ric shares for dollar_figurex cash and ric went out of existence step prior to the close of fsub-1’s year t common parent transferred all of its fsub-1 shares to partnership-c a domestic_partnership for approximately dollar_figurennn common parent owned g percent of partnership-c directly and the remaining b percent indirectly see diagram two below taxpayer reported fsub-1 de had earnings_and_profits of dollar_figurexx and distributed this amount to fsub-1 dollar_figuress of which was allocated to ric’s distributions in addition to the ric management fee fsub-1 and fsub-1 de in the aggregate paid dollar_figuret to common parent or subsidiary members of the us group for services of this total taxpayer allocated dollar_figures approximately f percent to its investment in ric fsub-1 actually distributed the funds to fsub-1 de fsub-1’s disposal of the ric shares in year t may not have been part of taxpayer’s original plan fsub-1’s and common parent’s redemption of the ric shares in year t was likely precipitated by unforeseen circumstances common parent’s direct or indirect retention or redemption of the ric shares would not change the service’s legal analysis as provided below postf-133978-11 this step as a saledollar_figure in anticipation of step common parent transferred directly or indirectly dollar_figurennn to partnership-c so that partnership-c could transfer the funds back to common parent as consideration for the fsub-1 sharesdollar_figure step fsub-1 terminated its existence in so doing it distributed all of its assets consisting primarily of a receivable from a subsidiary of common parent to partnership-cdollar_figure common parent holds cash attributable to ric dividends member g g g member partnership-a partnership-b subsidiary dollar_figuredollar_figure- loan from partnership-c partnership-c diagram two fsub-1 liquidated this memorandum does not address whether taxpayer’s sale treatment is appropriate arguably common parent’s contribution of cash to partnership-c and partnership’s c cash payment to common parent would be disregarded as a circular_flow_of_cash partnership-c received dollar_figureddd reported as a loan and dollar_figureyyy reported as a capital_contribution directly from common parent partnership-c received dollar_figurezzz from its b percent partner partnership-b reported as a capital_contribution common parent directly or indirectly funded this dollar_figurezzz as well partnership-b was an llc organized under the laws of state a that was treated as a partnership for u s federal_income_tax purposes common parent directly held a g percent interest in partnership-b and indirectly held a b percent interest in partnership b partnership-a directly held the b percent interest in partnership-b common parent directly held a g percent interest in partnership-a and member held the remaining b percent of partnership a common parent wholly-owned member a corporate member of us group fsub-1 distributed all but dollar_figureb to partnership-c by date fsub-1’s certificate of dissolution was dated date the final form_5471 information_return of u s persons with respect to certain foreign_corporations filed with respect to fsub-1 for its short tax_year ending date reflects the distribution of the remaining dollar_figureb for year t partnership-c included in its gross_income a sec_951 inclusion with respect to fsub-1 of dollar_figureh which represented three days of fsub-1’s subpart_f_income postf-133978-11 thus by the end of step common parent had received all of the interest_income and capital_gain attributable to its ric investment and also held the principal_amount of its investment through a subsidiary which held the cash and partnership-c which held a receivable from common parent’s subsidiary taxpayer anticipated that the transaction would allow us group to reduce its u s federal_income_tax on the income earned on its dollar_figurefff investment by eighty percent because under taxpayer’s analysis ric would not pay u s tax on its interest_income as a result of a dividend paid deduction sec_852 and sec_852 fsub-1 would not be subject_to u s tax on the dividends that it received from ric and thus ric would not be required to withhold tax on dividends distributed by ric to fsub-1 sec_871 k and e common parent would not have a sec_951 inclusion20 with respect to fsub-1 in year t because common parent would dispose_of its entire_interest in fsub-1 under sec_851 an entity generally qualifies as a regulated_investment_company for a taxable_year if it is a domestic_corporation or entity taxed as a corporation that is registered with the u s securities_and_exchange_commission as a management company or unit_investment_trust under the provisions of the investment_company act of as amended sec_851 provides additional rules for regulated_investment_company qualification a regulated_investment_company that satisfies the distribution_requirements of sec_852 generally is able to take a dividends_paid deduction in computing its taxable_income and gains sec_852 sec_871 generally provides that the thirty percent tax imposed under sec_871 on nonresident_aliens and foreign_corporations is not imposed on any interest-related_dividend received from a regulated_investment_company sec_871 generally defines an interest-related_dividend as any dividend or part thereof which is reported by the company as an interest-related_dividend in written statements furnished to its shareholders sec_881 generally provides that except as otherwise provided no tax is imposed under sec_881 on any interest-related_dividend received from a regulated_investment_company sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder of the corporation and who owns stock of the corporation within the meaning of sec_958 on the last day in such year on which the corporation is a cfc must include an amount in income as required pursuant to sec_951 postf-133978-11 before the close of fsub-1’s taxable_year and fsub-1 would remain a cfc after the disposition sec_951 common parent would include its distributions from fsub-1 attributable to distributions from ric in income as dividends the entire amount of which would be considered u s source under sec_245 common parent would offset this income with an percent drd under sec_245dollar_figure additional facts fsub-1 fsub-1 did not have its own employeesdollar_figure the members of fsub-1’s board_of directors and management personnel if any were individuals employed by a member of us groupdollar_figure employees of members of us group were authorized to view the ric account and trade the ric shares fsub-1 through its disregarded_entity fsub-1 de paid fees to one or more members of us group purportedly for these employees’ services other than its role in the events described in this memorandum fsub-1 including fsub-1 de had no activities during year s year t and year u ric company managed ric a diversified mutual funddollar_figure a prospectus supplement for ric stated that as of date fsub-1 de owned g percent of ric and that fsub-1 de was an indirect subsidiary of common parent the prospectu sec_21 sec_245 provides that in the case of dividends received by a corporation from a qualified percent owned foreign_corporation there shall be allowed as a deduction an amount equal to the percent specified in sec_243 for the taxable_year of the u s source portion of such dividends pursuant to sec_245 the u s source portion of any dividend is any amount which bears the same ratio to such dividends as the post-1986_undistributed_earnings bears to the total post-1986_undistributed_earnings sec_245 defines post-1986_undistributed_u_s_earnings as any dividend received directly or through a wholly-owned foreign_corporation from a domestic_corporation at least percent of the stock of which by vote and value is owned directly or through such wholly owned foreign_corporation by the qualified_10-percent_owned_foreign_corporation neither fsub-1 nor fsub-1 de had any employees the members of fsub-1 de ’s board_of directors and management personnel if any were also individuals employed by a member of the us group under sec_5 of the investment_company act a diversified fund must have percent of the value of its total assets in cash and cash items including receivables u s government securities securities of other investment companies and other_securities for the purposes of this calculation limited in respect of any one issuer to an amount not greater in value than percent of the value of its total assets and not more than percent of the outstanding_voting_securities_of_such_issuer ric could invest more than percent of its assets in securities issued by agencies and instrumentalities of the u s government up to percent of ric's assets could be invested in affiliated money market funds fsub-1 de was wholly-owned by fsub-1 and disregarded for u s federal_income_tax purposes postf-133978-11 explained that so long as this investor’s ownership_interest in ric remained at more than percent the investor would be able to call a special meeting of ric shareholders and cause a change to ric’s investment objective or fundamental investment restrictions ric’s remaining investors were entities related to company holders of shares in a regulated_investment_company managed by company generally pay a management fee to company taxpayer via fsub-1 de paid company approximately dollar_figurew this dollar_figurew was purportedly a management fee for managing taxpayer’s dollar_figurefff investment ric’s prospectus explained that it intended to operate as a regulated_investment_company it provided an explanation of the taxation of its distributions stating that no portion of its income was expected to consist of dividends_paid by u s_corporations it further provided that although dividends_paid by ric to non-u s shareholders were generally subject_to_withholding tax at a percent rate or a reduced treaty rate to the extent derived from investment_income and short-term_capital_gains a foreign shareholder could obtain a reduced_rate if the shareholder properly certified its non-u s statusdollar_figure the date liquidity test on date common parent carried out what it called a liquidity test in so doing it partially unwound step sec_1 through of the transaction as described above and later that same day reconstituted those steps common parent stated that it took those steps in case member needed cash in a liquidity crisis scenario common parent noted that fsub-1 could not sell the ric shares on the open market because the shares were not registered to be publicly traded and common parent did not want to depend on ric’s ability to honor a redemption request in a crisis scenario if member needed cash common parent planned to move the ric shares to member and have member transfer such ric shares to common parent in exchange for cash transaction costs taxpayer incurred transaction costs including but not limited to the costs incurred as a result of reorganizing its corporate structure legal fees and the fee paid to company taxpayer’s position taxpayer asserts its purpose for the transaction - to invest its customer funds - was a valid business_purpose however taxpayer acknowledges that it structured the including in general furnishing an irs form_w-8ben or a substitute form it also explained that in general u s federal withholding_tax would not apply to any gain or income realized by a non-u s shareholder in respect of any distribution of net_long-term_capital_gains over net short-term_capital_losses exempt-interest dividends or upon the sale_or_other_disposition of shares of ric postf-133978-11 transaction and routed the funds through fsub-1 to increase its return on the investment of the customer funds by the amount of the sec_245 drd it claimed on the distribution from fsub-1 to common parent in year t taxpayer maintains that its analysis is consistent with the form of its transaction and the literal language of the relevant code provisions law and analysis substance-over-form doctrine the starting point for our analysis is the fundamental principle of income_taxation a transaction's tax consequences depend on its substance not its formdollar_figure under this doctrine courts have disallowed the tax benefits of a transaction even if the transaction formally complies with a literal reading of the code and its implementing regulations although in numerous situations the form by which a transaction is effected does influence and may decisively control the taxation of a transaction the substance_over_form_doctrine allows the courts and the internal_revenue_service service to look beyond the superficial formalities of a transaction to determine its proper tax treatmentdollar_figure one of the foremost substance over form cases is 293_us_465 hereinafter gregory dollar_figure in gregory as in the instant case the taxpayer took an indirect route to accomplish what could have been done more directly the board_of_tax_appeals upheld the taxpayer’s position finding that mrs gregory’s transaction satisfied every element required by the reorganization statute then in effect and opined that the motivation of the taxpayer to reduce taxes does not change the result or make unlawful what the statute allowsdollar_figure the supreme court mirrored this sentiment stating that if a reorganization in reality was effected within the meaning of the statute the taxpayer’s ulterior motive will be disregarded and added the often quoted statement see eg 324_us_331 435_us_561 see 361_f2d_93 5th cir the taxpayer mrs gregory wanted to sell the stock of a subsidiary owned by her wholly-owned corporation oldco motivated to avoid the dividend income that would result if oldco directly distributed its subsidiary’s stock to her mrs gregory engaged in the following transaction i mrs gregory created a new corporation newco ii oldco contributed its subsidiary’s stock to newco in exchange for newco stock and distributed the newco stock to mrs gregory iii newco liquidated thereby distributing the subsidiary’s stock to mrs gregory mrs gregory claimed that her acquisition of the subsidiary’s stock was tax-free pursuant to a plan_of_reorganization within the meaning of then in effect sec_112 27_bta_223 postf-133978-11 the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted however the gregory court held that merely satisfying the statute is not enough stating that the key question for determination is whether what was done apart from the tax motive was the thing which the statute intended the court explained that the reorganization statute that the taxpayer invoked was intended to allow a transfer of assets from one corporation to another in pursuance of a plan relating to the business of the corporationsdollar_figure however what actually occurred in gregory was a transaction having no business or corporate purpose the whole undertaking though conducted according to the statutory terms was in fact an elaborate and devious form of conveyance masquerading as a corporate_reorganization the transaction was a mere device for concealing its real character the consummation of a preconceived plan not to reorganize a business or any part of a business but to transfer a parcel of corporate shares to the petitioner t he corporation was nothing more than a contrivance in the instant case as in gregory a key question is whether what was done apart from the tax motive was the thing which the statute intended a standard formulation of the substance_over_form_doctrine is found in commissioner v court holding co where the court agreed with the commissioner's determination that the substance of a purported corporate dividend of real_property to shareholders and subsequent sale by them of that property to a third party was actually a sale by the corporation to a third party the court said the incidence of taxation depends upon the substance of the transaction the tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title rather the transactions must be viewed as a whole and each step from the commencement of negotiations to the consummation of the sale is relevant a sale by one person cannot be transformed for tax purpose sec_31 citing united_states v isham wall 21_led_728 280_us_390 50_sct_169 74_led_504 71_f2d_214 gregory pincite emphasis added id pincite id id 324_us_331 postf-133978-11 into a sale by another by using the latter as conduit through which to pass title to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress more recently in frank lyon co v united_states the court refused to honor the commissioner's determination that the substance of particular transaction had been a financing_arrangement not a lease the court said w here there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties as illustrated in these cases the substance_over_form_doctrine is a rule fashioned by the courts to allow the government to characterize a transaction based on its actual substance not its form and to tax it accordinglydollar_figure common parent through member is involved in a business that involves investing customer funds when member invested the customer funds it profited on the difference between the income less expenses member earned on its investment of the customer funds and the amount it paid to its customers member 1’s investment options for the customer funds were quite limited due to regulatory restrictions given these restrictions and market conditions common parent devised and consummated a transaction intended to increase profit by converting what would otherwise be taxable interest_income into income eligible for the drd as illustrated in the transaction planning documents common parent’s so-called investment strategy id u s pincite 435_us_561 id u s pincite see eg 651_fsupp2d_219 d n j aff’d sub nom 652_f3d_475 3d cir substance of purported sales in interest rate swaps were loans 523_f3d_461 5th cir substance of purported lease agreement was financing_arrangement and of purported loan was circular flow of funds 281_f3d_1108 10th cir substance of purported loan agreement was as sale of kc royals 283_f3d_1258 11th cir substance of purported gift of partnership_interest was gift of real_estate 251_f3d_1168 8th cir reciprocal_gifts of stock left transferors in same position as prior to gifts reciprocal_trust doctrine a version of substance over form and 248_f3d_572 7th cir substance of purported lending agreement was as guaranty postf-133978-11 was a multi-step transaction designed to increase its return on the investment of customer funds by the amount of its u s tax savings less transaction expenses although investing the customer funds served a business_purpose routing the investment and investment returns through fsub-1 and ric did not serve a meaningful business_purpose rather the indirect investment strategy was a contrivance to avoid u s federal_income_tax as we explain in detail below common parent implemented a plan designed to avoid a single full level of corporate_income_tax on corporate earnings if common parent itself or through member directly invested the customer funds common parent would have been subject_to u s income_tax on the interest and capital_gains it earned on the investments likewise if common parent had invested directly in ric it would have been subject_to u s income_tax on the dividend it received from ric because ric’s earnings ie interest and capital_gains were not earnings eligible for a drd to avoid this result common parent routed the investment funds through fsub- a country x entity and caused fsub-1 to purchase the ric shares as noted above taxpayers may arrange their affairs to reduce their u s income_tax obligations as long as their arrangements are consistent with congressional intent however as explained in detail below congress enacted rules in sec_243 and sec_854 intended to prevent taxpayers from converting interest_income into dividend income eligible for the drd common parent’s transaction was designed to circumvent the application of these rules common parent’s plan required the use of a foreign_corporation in planning its tax savings strategy common parent determined that it would acquire stock in fsub-1 and cause fsub-1 to earn investment_income on the customer funds congress enacted sec_951 and related provisions to prevent u s taxpayers from deferring u s federal_income_tax by earning investment_income through a foreign_corporation rather than earning the income directly as common parent’s plan involved fsub-1’s receipt of income from ric common parent planned to terminate its direct ownership of fsub-1 prior to the end of fsub-1’s taxable_year in its effort to avoid a sec_951 inclusion the timing of common parent’s acquisition of shares in fsub-1 and its termination of such direct ownership was not compelled by a motivation to invest but instead by a motivation to avoid u s federal_income_tax taxpayer had an ongoing need to invest the customer funds in short term investments year after year however common parent did not plan to maintain its ownership of fsub-1 to carry out this business need for more than a period of months other than fsub-1’s role in common parent’s tax savings strategy common parent’s use of fsub-1 did not enhance its investment of customer funds thus common parent’s use of fsub-1 and ric was necessitated by its tax planning rather than meaningful business exigencies arguably routing the customer funds through fsub-1 and ric was counter-productive to member 1’s liquidity needs if member 1’s customers demanded the return of the customer funds or other postf-133978-11 collateral member had to have the wherewithal to meet such demands without delay as indicated by the so-called liquidity test common parent was not confident that it could timely extract the customer funds from ric if the need arose thus it had to come up with an alternative liquidity mechanism moreover common parent’s strategy involved significant costs but for the expected u s income_tax savings given the overall transaction costs and the limited yield on the investments the ric could make with the customer funds it was evident even prior to the start of the transaction that the strategy would reduce taxpayer’s net return on the customer funds in addition to the planning costs the strategy involved the costs associated with the shuffling and reshuffling of common parent’s organizational structure the documentation of loans and stock issuances and the so- called liquidity test as common parent’s strategy involved the use of what was almost a wholly-owned regulated_investment_company common parent via its foreign_subsidiary also had to pay fees to cover essentially all of the costs of ric’s required regulatory filings and other administrative expenses common parent may argue that ric and or company provided value in overseeing the investment of the customer funds this argument would appear to be inconsistent with common parent holding itself out as one of the world’s foremost experts in services including service a and service bdollar_figure given common parent’s professed expertise one would not expect common parent to need to rely on ric or company to invest the customer funds in the straightforward unremarkable investments that agency mandated - investments that member had historically made itself given the fact that common parent owned almost all of the interests in ric common parent did not derive the classic benefits of an investor in a regulated_investment_company common parent states in its marketing materials that a mutual_fund offers investors the following benefits diversification the allocation of money across a variety of investments a single shareholder of a regulated_investment_company generally benefits from the economy of scale due to the participation of many investors in the instant case common parent provided essentially all of the funds for ric’s investments common parent did not need ric in order to diversify its investments professional management as noted above common parent holds itself out as a world class provider of these services it is inconsistent with this claim for common parent to maintain that it needed ric or company to oversee its investment of customer funds moreover if common parent wanted investment advice it could common parent advertises that as a premier provider of mutual_fund solutions it designs and manages families of mutual funds postf-133978-11 have obtained this advice for a fee common parent did not need to route dollar_figurefff through ric to obtain such advice liquidity the ability to convert shares into cash and access the investment quickly as noted above common parent’s use of ric did not enhance common parent’s or member 1’s liquidity cost efficiency sharing fees with other mutual_fund investors because common parent via fsub-1 owned almost all of ric it furnished essentially all if not all of ric’s operating costs ric noted in its prospectus that fsub-1 had certain controls over ric’s investment activities it also noted that common parent controlled fsub-1 as such common parent had significant control_over ric’s investments fsub-1 did not have its own employees to oversee its investment in the ric or the ric’s investments rather fsub-1 depended on employees of common parent or another member of u s group to provide such oversight the above factors clearly demonstrate that common parent’s use of ric and fsub-1 to invest the customer funds was not a genuine multiple-party transaction compelled by business needs nor was the structure imbued with tax-independent considerations and most importantly as explained below common parent’s carefully orchestrated and executed transaction and its purported u s federal_income_tax result is contrary to congressional intent with respect to sec_243 sec_245 sec_881 and sec_951 common parent relies on its interpretation of sec_245 sec_881 and sec_951 to defend its reporting position what is the intent of the statute -- sec_243 dividend received deduction congress enacted the drd provisions to give effect to the two-tiered corporate tax system congress intended to tax income once at the corporate level when earned by the corporation and once to the individual shareholders when the income was distributed by the corporation to the shareholdersdollar_figure the drd is to apply when the issuing_corporation has already been taxed on the earnings and the dividends remain in corporate solution since u s federal tax law has allowed a drd to eliminate or minimize further multiples of taxation of corporate earnings as the earnings pass from one corporation to another cong rec h6319-03 in congress explained that the corporate drd was to allow corporations to deduct from income in ascertaining their net_income the amount received as dividends from other corporations subject_to the income_tax in order to avoid the multiplicity of taxation upon the same income revenue act of revenue act of see also h_rep_no 72d cong 1st sess policy to allow a deduction for dividends received by corporate shareholders on the theory that a corporate tax has already been paid on the earnings out of which the dividends are distributed postf-133978-11 sec_243 generally allows a corporation to take as a deduction an amount equal to a percentage of the amount received as dividends from a domestic_corporation that is itself subject_to u s income_tax however sec_243 states that for purposes of sec_243 a dividend received from a regulated_investment_company is subject_to the limitations prescribed in sec_854 the internal_revenue_code of added sec_854 which governs which dividends received from a regulated_investment_company give rise to a drd in enacting this provision congress stated that the purpose of the drd is to limit the multiple taxation of intercorporate dividendsdollar_figure congress was concerned that under prior_law a corporate shareholder of a regulated_investment_company might claim a drd with respect to a dividend paid_by a regulated_investment_company attributable to interest that the regulated_investment_company received on bond investments congress believed that there was tax_avoidance under the law as in effect before the internal_revenue_code of because the corporation that issued the bond received an interest_deduction and neither the regulated_investment_company nor the corporate shareholder of the regulated_investment_company paid the full tax on the interest incomedollar_figure congress also thought it was inappropriate for a regulated_investment_company distribution to be eligible for the drd if the distribution was attributable to dividends the regulated_investment_company received from a foreign_corporation which would not give rise to a drd if directly received by the regulated investment company’s corporate shareholder congress attempted to prevent these abuses by limiting the regulated investment company’s shareholders’ use of the drd in congress amended sec_854 to further narrow the eligibility of regulated_investment_company distributions for the drd under sec_854 as originally enacted if at least percent of a regulated investment company’s gross_income consisted of dividends from domestic corporations then all of the amounts distributed by the regulated_investment_company were treated as dividends eligible for the drd even though up to percent of the regulated investment company’s gross_income could consist of interest incomedollar_figure congress was concerned that the foregoing rules permit a taxpayer to convert interest_income into dividend income taxpayers have organized regulated_investment_companies to take advantage of this conversion opportunity congress explained that a change in the law was necessary because this opportunity was unwarranted once again congress attempted to prevent such inappropriate use of the drd pub_l_no s rep no emphasis added id sec_854 of the code h_r rep no ii postf-133978-11 congress amended sec_854 so that a shareholder of a regulated_investment_company may not treat any dividend received from the regulated_investment_company as a dividend for purposes of the drd except to the extent the regulated_investment_company identifies the distribution as a dividend eligible for the drddollar_figure the amount of dividends a regulated_investment_company can identify as eligible for the drd in a taxable_year generally is limited to the amount of dividends that the regulated_investment_company receives from domestic corporations in that year that would give rise to a drd in the hands of the regulated_investment_company if regulated_investment_companies were permitted to claim the drddollar_figure what is the intent of the statute - subchapter_m investments in regulated_investment_companies are generally subject_to a single level of taxation under special rules in subchapter_m sec_851 through 860g a regulated_investment_company that satisfies certain distribution_requirements under sec_852 generally is able to take a dividends_paid deduction dpd in computing its taxable_income sec_852 and sec_852 although a regulated_investment_company is subject_to tax on undistributed_income a regulated_investment_company ordinarily makes every effort to distribute sufficient income to qualify for the dpd so that its income is passed through to its shareholders free of tax at the regulated_investment_company level regulated_investment_companies are not entitled to take a drd under sec_243 or sec_245 however a regulated investment company’s shareholders may be able to take a drd on taxable dividends other than capital_gain dividends_paid by the regulated_investment_company to the extent that the regulated_investment_company received dividends that would qualify for a drd if regulated_investment_companies were allowed a drddollar_figure in the instant case ric received no dividends that would qualify for a drd if ric were allowed a drd and therefore none of ric’s distributions were eligible for the drd thus if a member of us group had directly invested in ric it would not have been entitled to offset dividends from ric with the drd sec_854 the form of such identification was changed by the regulated_investment_company modernization act of pub_l_no stat from a designation requirement to a written notice requirement the limit on the amount of a regulated_investment_company dividend that may be treated as a drd-eligible dividend remains unchanged under sec_852 a regulated_investment_company is not allowed any drd sec_854 provides additional limitations and rules for applying sec_243 sec_246 and sec_246a in determining the amount of a regulated investment company’s dividends that would be eligible for the drd sec_854 postf-133978-11 what is the intent of the statute - withholding_tax exception in the instant case taxpayer claims that the distribution from ric to fsub-152 is exempt from withholding_tax under sec_881 common parent routed its investment in ric through fsub-1 to claim the benefits of tax provisions sec_881 and e that congress enacted to encourage foreign investors to invest in the united_states in the tax_reform_act_of_1984 congress included a provision that was intended to enhance the u s government’s and private business’ access to international capital markets and to eliminate the need for u s borrowers to use intermediary financing affiliates the provision repealed the percent withholding_tax on interest received by nonresident_aliens and foreign_corporations from certain debt obligations issued by u s_corporations or the u s government the legislative_history of the 1984_act indicates that congress wanted to allow u s businesses and the u s government to raise money through the eurobond market congress determined that the u s withholding_tax on certain interest_paid to foreign lenders impeded access to the eurobond marketdollar_figure accordingly congress generally repealed the imposition of withholding on portfolio_interest issued after date so that u s borrowers could directly access the eurobond market the 1984_act added sec_871 and sec_881 to the code ric distributed the funds to fsub-1 de fsub-1 is the owner of fsub-1 de fsub-1 de is a so- called disregarded_entity see sec_301_7701-2 and -3 see eg exemptions from u s taxation for interest_paid to foreign persons the joint_committee on taxation date prior to the 1984_act a foreign_person receiving interest from a u s_corporation or the u s government u s source interest generally was subject_to u s federal_income_tax if the interest was not connected with the foreign person’s trade_or_business_within_the_united_states the tax generally was collected by withholding the amount of tax_liability from the interest payable to the foreign_person sec_1441 and sec_1442 in some instances the amount of the tax generally percent was reduced by a treaty for example the tax_treaty between the united_states and the netherlands as extended to the netherlands antilles generally exempts u s source interest_paid to netherland antilles persons from the u s withholding_tax prior to the 1984_act u s_corporations borrowing money in the eurobond market used netherland antilles subsidiaries in structured transactions in order to avoid the u s withholding_tax when paying interest to foreign persons in a number of cases the service recharacterized the transaction treating the u s_corporation as the true obligor and treating the netherlands financing subsidiary as a conduit or an agent of the u s_corporation often the taxpayer had no purpose for routing the funds through the netherlands corporation other than the avoidance of the u s withholding_tax generally the netherlands corporation had no business operations other than relending the funds furnished by its u s affiliate the service’s arguments were supported in 56_tc_925 senate comm on finance 98th cong 2d sess deficit reduction tax bill of comm print see s rep no 98th cong 2d sess congress remarked that tax free access to the eurobond market should be direct instead of through a netherlands financing subsidiary postf-133978-11 congress expanded the withholding policy relating to interest_paid to foreign lenders with the addition of sec_871 and sec_881 which generally exempt interest- related dividends_paid to a foreign_person by a regulated_investment_company from the percent withholding taxdollar_figure in effect these provisions give the foreign investor in a regulated_investment_company that holds u s source interest-paying investments the same tax result as if the investor had directly invested in the underlying interest-paying investment if the foreign investor is a cfc any interest eligible for the sec_881 exclusion must be included in the cfc’s subpart_f_income without regard to certain exceptions including the de_minimis exception under sec_954 and the related_party interest exception under sec_954dollar_figure accordingly as discussed below the u s shareholders of a cfc generally would have sec_951 inclusions based in part on the full amount of the interest-related dividends received by the cfc congress did not intend to allow u s taxpayers to be able to avoid u s income_tax under sec_881 by investing through a cfc the exemption from taxation of interest-related dividends received from a regulated_investment_company does not apply unless the withholding_agent receives a statement similar to that required under sec_871 stating that the beneficial_owner of the share is not a u_s_person the exemption does not apply if the interest-related_dividend is paid to a person in a foreign_country with respect to which the secretary has determined that the information exchange between the united_states and the foreign_country is inadequate to prevent evasion of u s income_tax by u s persons it is our understanding that fsub-1 provided a statement to ric that it was the beneficial_owner of the ric stock and that ostensibly conforming to the literal requirements of the withholding requirements ric did not withhold tax when congress removed the withholding_tax on interest_paid to foreign persons in congress recognized that u s persons could attempt to avoid u s income_tax on interest_income by buying u s bearer obligations on the eurobond market and claiming to be a foreign_person or buying the bonds through the assistance of a foreign sec_881 provides that except as otherwise provided no tax shall be imposed on any interest related dividend as defined in sec_871 received from a regulated_investment_company sec_871 a temporary provision permits a regulated_investment_company to designate as an interest related dividend a dividend that the regulated_investment_company pays out of certain interest_income that would not be subject_to tax in the hands of a shareholder that is a foreign_corporation or a nonresident_alien if the shareholder received it directly more specifically sec_871 exempts any interest related dividends that foreign_corporations and nonresident_aliens receive from regulated_investment_companies from the percent withholding_tax a regulated_investment_company must designate an interest-related_dividend by written notice mailed to its shareholders sec_871 the amount that a regulated_investment_company may so designate is limited to the regulated investment company’s qualified_net_interest_income which is the regulated investment company’s qualified_interest_income reduced by certain applicable deductions sec_871 qualified_interest_income is the amount of the regulated investment company’s u s source interest_income that would be exempt from the percent withholding_tax if the shareholder received the interest directly sec_881 which applies the rules of sec_881 to interest-related dividends postf-133978-11 person if the u_s_person failed to include the interest in its u s return and there was no withholding the income would not be taxed and the tax_avoidance would likely go unnoticed by the service because the obligations were in bearer rather than registered_form congress did not want this resultdollar_figure congress put in place certain measures to prevent such tax_avoidance congress expanded treasury’s authority to require registration of securities designed to be sold to foreign persons as noted above congress required that the withholding_agent receive a statement that the beneficial_owner of the obligation is not a u s persondollar_figure congress directed the service to adopt appropriate remedies to prevent taxpayers from engaging in back-to-back transactions what is the intent of the statute - subpart_f common parent59 contends that it avoids u s income_tax on percent of the distribution it received from fsub-160 attributable to the ric distributions pursuant to the sec_245 drd common parent takes the position that this year t distribution from fsub-1 is not subject_to the subpart_f provisions and that it is a u s source dividend within the meaning of sec_245 and thus eligible for the sec_245 drd the subpart_f provisions sec_951 through were added to the code in to prevent u s shareholders from inappropriately deferring u s federal income on certain income earned by cfcs the subpart_f rules provide in part that u s shareholders of a cfc are taxed currently on certain types of income subpart_f_income earned by the cfc specifically a u s shareholder as defined in sec_951 that owns stock of a cfc on the last day of the cfc’s taxable_year must include in income a sec_951 inclusion which includes the shareholder’s pro_rata share of the cfc’s subpart_f incomedollar_figure the cfc’s actual distributions of the earnings attributable to sec_951 inclusions are excluded from the u s shareholder’s income because the earnings were see staff of joint comm on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite see sec_871b common parent is the owner of usp de usp de is a disregarded_entity see sec_301_7701-2 and -3 fsub-1 is the owner of fsub-1 de fsub-1 de is a disregarded_entity see sec_301_7701-2 and -3 sec_965 was added to subpart_f in american_jobs_creation_act_of_2004 p l if the foreign_corporation ceases to be a cfc before the end of its taxable_year a u s shareholder that owns stock on the last day that it was a cfc must include its pro_rata share of the subpart_f_income earned during the year while the corporation was a cfc postf-133978-11 included in income by the u s shareholder as a sec_951 inclusion dollar_figure these results -- a sec_951 inclusion and a tax-free distribution of the earnings attributable to the inclusion -- occur even if the cfc distributes the earnings during the same year that it earns the related subpart_f_income neither the sec_951 inclusion nor the tax- free distribution of earnings_and_profits attributable to the sec_951 inclusion is treated as a dividend for purposes of the sec_245 drd or is otherwise eligible for the sec_245 drddollar_figure as discussed above the amount of a u s shareholder’s sec_951 inclusion is based in part on the shareholder’s pro_rata share of the cfc’s subpart_f_income if the foreign_corporation is a cfc for its entire taxable_year a u s shareholder’s pro-rata share generally is the amount that would have been distributed to the shareholder with respect to its ownership_interest if the cfc had distributed its subpart_f_income for the taxable_year thus pro_rata share generally is based on the u s shareholder’s percentage of cfc stock ownership special rules for determining pro_rata share apply when there is a change in ownership during a cfc’s taxable_year and the cfc’s status as a cfc is not changed under sec_951 the selling u s shareholder does not include a sec_951 inclusion in income instead only the acquiring u s shareholder includes a sec_951 inclusion provided the acquiring u s shareholder holds the cfc shares on the last day of the cfc’s taxable_year in addition under sec_951 the amount of the acquiring shareholder’s sec_951 inclusion is reduced by all or a potion of any dividends_paid to the selling shareholder with respect to the transferred shares during the taxable yeardollar_figure the rule requiring a reduction of the sec_951 inclusion for same year distributions to a previous owner of stock is not a tool for tax_avoidance rather it is a necessary rule to prevent both the current and former shareholders from being subject_to tax with respect to the same amount of the cfc’s subpart_f_income similarly the rule that provides that a u s shareholder does not have a sec_951 inclusion when it transfers its cfc interest to another u_s_person during the cfc’s taxable_year is a rule for administering the subpart_f regime in a year in which two u s persons held the sec_959 provides that the earnings_and_profits of a foreign_corporation attributable to amounts which are or have been included in the gross_income of a united_states_shareholder under sec_951 shall not when - such amounts are distributed to or such amounts would but for this subsection be included under sec_951 in the gross_income of such shareholder or any other united_states_person who acquires from any person any portion of the interest of such united_states_shareholder in such foreign_corporation but only to the extent of such portion sec_959 see 137_tc_174 see sec_951 the sec_951 inclusion is reduced by the lesser_of the amount of the dividend or the amount of subpart_f_income allocable to the portion of the taxable_year that the stock was owned by the previous owner postf-133978-11 same cfc shares in order to avoid double_taxation and is not meant to be used by taxpayers to manipulate the character of their income in order to avoid u s income_tax there is no evidence that congress intended a former u s shareholder to rely on the subpart_f rules to achieve a better result by transferring its interests in a cfc prior to the end of the cfc’s year what is the intent of the statute - sec_245 dividend received deduction sec_245 provides rules for determining the extent to which a dividend recipient can deduct dividends_paid by foreign_corporations congress explained that these rules generally allow the deduction only for distributions of earnings_and_profits that were subject_to u s tax the rules provide tests for determining which dividend amounts are attributable to such income and provide for different percentage deductions based on the recipient's level of stock ownership in the payor in connection with the promulgation of the technical_and_miscellaneous_revenue_act_of_1988 the act congress explained that dividends eligible for the sec_245 drd are based on the ratio of a the foreign corporation's post-1986_earnings_and_profits that have been subject_to net-basis u s corporate_income_tax and that have not been distributed to b the corporation's total accumulated_earnings_and_profits congress further explained that generally a dividend from a foreign_corporation is percent deductible only if in addition to meeting other requirements it is paid either i by a wholly owned foreign_subsidiary all of whose gross_income is effectively connected with the conduct of a u s trade_or_business or ii out of earnings_and_profits attributable to foreign_trade_income for a period during which the payor was a fsc as defined in sec_245 dollar_figure congress buttressed sec_245 with a specific provision which disallows the drd for amounts treated as dividends under section because such deemed sec_1248 dividends are generally derived from earnings not subject_to u s corporate_income_tax it is likely that common parent is familiar with congress’ clearly articulated intent to allow the drd only for earnings that have been subject_to net-basis u s corporate_income_tax nonetheless common parent treated its year t distributions from fsub-1 attributable to distributions from ric as sec_301 dividends that qualified for h_r rep no pincite sec_245 sec_245 sec_245 s rep no pincite postf-133978-11 the percent drd under sec_245 sec_245 allows a drd as specified in sec_243 for that portion of a dividend paid_by a qualified_10-percent_owned_foreign_corporation that is equal to the u s source portion of the dividend common parent’s position is that fsub-1 is a qualified_10-percent_owned_foreign_corporation and that the u s source portion of the distribution was percent we expect common parent will argue that sec_245 does not specifically state that the drd is only available with respect to earnings that have been subject_to u s corporate_income_tax the general policy of sec_245 is to ensure that only a single level of corporate tax is imposed on u s source income distributed to a corporate shareholder consistent with the general_rule of sec_243 it would be inconsistent with that policy to allow a sec_245 deduction for dividends attributable to u s source earnings_and_profits that have not borne any u s corporate-level tax a cfc generally has subpart_f_income when it earns dividendsdollar_figure the exception sec_72 to the general_rule that dividends are included in subpart_f_income generally would not apply to u s source dividends received by a cfc from a related regulated investment companydollar_figure although certain dividends received from cfcs are eligible for the sec_245 drd the drd is not allowed with respect to sec_951 inclusions or distributions of subpart_f earnings that were included in the income of a u s shareholder neither sec_951 inclusions nor any distributions of earnings attributable to sec_951 inclusions are treated as dividends for purposes of sec_245 as a result of the sec_245 rules and the rules in subpart_f a sec_245 drd generally would not be available to a u s shareholder of a cfc with respect to the cfc’s u s source dividends from a regulated_investment_company application of the substance_over_form_doctrine we conclude that common parent’s purported tax result is inconsistent with congressional intent in substance the customer funds were by-in-large put into domestic interest paying investments and taxpayer should pay tax on this interest_income interest_income is not eligible for a drd to a lesser extent the customer funds were put into investments that gave rise to capital_gains capital_gains are not eligible for a drd either see sec_954 see eg sec_954 and b see sec_881 and sec_881 the exceptions in sec_954 may apply to interest that does not qualify as portfolio_interest under sec_881 and interest that is from a related_party as defined in sec_864 see 137_tc_174 sec_959 and d postf-133978-11 one can reach a result consistent with congressional intent through different iterations of the substance_over_form_doctrine one approach is the application of the step_transaction_doctrine in which common parent is treated as directly investing in ric and ric is treated as directly making distributions to common parent as such the transaction does not implicate sec_951 and sec_881 the distribution of dividends from ric to common parent is not eligible for the drd this result is consistent with the intent of sec_243 and subchapter_m one can also reach essentially the same result by treating common parent’s income attributable to funds paid_by ric to fsub-1 as income subject_to a sec_951 inclusion a sec_951 inclusion is not eligible for a drd this approach is consistent with the intent of sec_881 sec_245 and sec_951 we discuss these two approaches in more detail below step_transaction_doctrine the step_transaction_doctrine was developed by the courts to ensure that a transaction is taxed in accordance with its substance rather than its form it generally requires that the interrelated steps of an integrated transaction be analyzed as a whole rather than treated separately the doctrine is in effect another rule_of substance over form it treats a series of formally separate ‘steps’ as a single transaction if such steps are in substance integrated interdependent and focused toward a particular result classic step transaction analysis supports disregarding fsub-1’s middleman role between common parent and ric under the step-transaction doctrine a particular step in a transaction is disregarded for tax purposes if the taxpayer could have achieved its objective more directly but instead included the step for no other purpose than to avoid u s taxes a series of formally separate steps may be collapsed and treated as a single transaction if the steps are in substance integrated and focused toward a particular resultdollar_figure however while the step_transaction_doctrine may be used to collapse steps actually taken that do not have independent significance the tax_court opined that it cannot be employed by the government to recharacterize transactions by creating new steps that the parties in fact failed to takedollar_figure bittker lokken federal taxation of income estates and gifts pincite 88_tc_1415 251_f3d_210 d c cir aff’g tcmemo_1999_411 see also 88_tc_1415 see andantech v comm’r tcmemo_2002_97 111_tc_315 postf-133978-11 three tests are associated with the step_transaction_doctrine the narrowest is the binding_commitment_test under this test the steps are collapsed if at the time of the first step there was a binding commitment to undertake the later stepdollar_figure another test is the interdependence test it focuses on whether the steps are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series it requires a determination of whether the steps had independent significance or had meaning only as part of the larger transaction - that is the end result that the taxpayer hoped to achieve as such the interdependence test is sometimes viewed as a variation of the third test the end result test under the end result test the doctrine is applied if it appears that a series of formally separate steps are prearranged parts of a single transaction intended from the outset to reach the ultimate result more than one test might be appropriate under any given set of circumstances however the circumstances need satisfy only one of the tests in order for the step_transaction_doctrine to operatedollar_figure as explained below taxpayer interposed fsub-1 between common parent and ric in order to achieve a tax result clearly not intended by congress taxpayer sought to avoid percent of the u s corporate level tax on interest_income albeit interest_income routed through a ric and a cfc analysis certain transfers through fsub1 should be disregarded if common parent’s year t income attributable to ric distributions that common parent caused to be routed through fsub-1 is not a sec_951 inclusion taxpayer’s transaction steps should be integrated under the application of the step_transaction_doctrine taxpayer’s transaction was a carefully planned and orchestrated series of steps in which common parent would indirectly purchase shares in ric through fsub-1 ric would pay dividends to common parent through fsub-1 and common parent would dispose_of its shares in fsub-1 prior to the end of fsub-1’s tax_year 13_f3d_577 2d cir stating that under the end result test the step_transaction_doctrine will be invoked if it appears that a series of separate transactions were prearranged parts of what was a single transaction cast from the outset to achieve the ultimate result a prerequisite to the application of the end result test is proof of an agreement or understanding between the transacting parties to bring about the ultimate result relevant to this inquiry is the taxpayer's subjective intent to reach a particular result by directing a series of transactions to an intended purpose or structuring them in a certain way see 190_f3d_1165 10th cir penrod t c pincite steps are generally accorded independent significance if standing alone they were undertaken for valid and independent economic or business reasons green f 3d pincite 702_f2d_1234 5th cir 927_f2d_1517 10th cir finding end result test inappropriate but applying the step_transaction_doctrine using the interdependence test taxpayer also sought to avoid percent of the u s corporate level tax on certain capital_gain by routing the gain through the ric and fsub-1 postf-133978-11 the intermediate steps of the transaction - ie routing funds through fsub-1 - had no independent business_purpose each individual step of the ric investment would have been fruitless without the completion of the entire preplanned series of steps taxpayer took each step in the transaction in furtherance of its plan to offset income with an percent drd the objective of the transaction from the outset was to have fsub-1 distribute its ric dividends to common parent and to have common parent dispose_of its shares in fsub-1 just before the end of fsub-1’s tax_year accordingly under the interdependence test of the step_transaction_doctrine taxpayer’s use of fsub-1 to purchase the ric shares should be ignored common parent should be treated as directly purchasing the ric shares as such common parent is precluded from offsetting income attributable to the ric distributions with the drd fsub-1 did not have an independent business_purpose other than tax_avoidance for participating in the ric transaction fsub-1 could not have purchased the ric shares without the funds it received from common parent although fsub-1 reported costs associated with its ric investment it paid these expenses from the funds it received from common parent fsub-1 did not have any of its own employees it paid a member of us group to carry out the activities employees of us group planned the entire transaction and carried out the negotiations with ric fsub-1 did not itself retain any profit from its investment although it briefly invested the ric dividends which were paid monthly before forwarding them to common parent on a quarterly basis it distributed those earnings to common parent along with the ric dividends when it sold some of its ric shares to common parent it did not profit from such sale fsub-1’s role in taxpayer’s ric investment strategy was solely to convert income ineligible for the drd into income that ostensible qualified for an percent drd but for the intended tax benefits of the drd taxpayer’s indirect investment strategy did not make economic sense vis-à-vis its purported business_purpose of increasing the return on its investments in highly liquid securities before entering into the transaction taxpayer understood that the transaction costs would reduce taxpayer’s return on its investment of customer funds if it did not carry out what we describe as steps and and get the anticipated tax benefits if fsub-1 retained the dividends from ric and common parent held the fsub-1 stock through the close of fsub-1’s taxable_year then taxpayer would not have any ostensible rationale for excluding income from us group’s income calculation even under taxpayer’s analysis if fsub-1 held the ric dividends for its own use and common parent continued to directly hold its fsub-1 stock through the end of fsub-1’s taxable_year common parent would have had to include in income a sec_951 inclusion with respect to fsub-1 alternatively if fsub-1 retained the ric dividends and common parent transferred its fsub-1 shares to partnership-c common parent as the c percent partner of partnership-c directly and through partnership-a and partnership-b would have had a sec_951 inclusion with respect postf-133978-11 to its c percent interest in fsub-1 member would have had to include in income a sec_951 inclusion with respect to the remaining a percent interest in fsub-1 the binding_commitment_test of the step_transaction_doctrine is generally applied when the parties have entered into a binding contract to carry out the transaction steps in the instant case there was no need for common parent to enter into a written contract with fsub-1 to ensure that fsub-1 would distribute all of the ric dividends to common parent there was no risk that fsub-1 would deviate from common parent’s plan fsub-1 was not an independent actor it was controlled by common parent fsub-1 did not have its own employees all of its activities were carried out by employees of members of the us group thus given the facts the steps of taxpayer’s transaction were as controlled as any arrangement set forth in a contract in fact given common parent’s control_over fsub-1 the outcome of the ric transaction was even more predictable than a contractual arrangement between unrelated parties taxpayer’s liquidity test further evidences common parent’s control_over the ric investment and fsub-1’s inconsequential role in the transaction common parent stated that it conducted the liquidity test to make sure that member could meet its liquidity needs given the fact that common parent had used dollar_figurekkk of member 1’s customer funds to fund the purchase of the ric shares common parent stated that it did not want to rely on ric providing immediate cash liquidity if there was a crisis instead taxpayer determined that member could better satisfy any immediate liquidity needs by gaining immediate access to the ric shares and using them as collateral to borrow cash from common parent to make sure that its liquidity plan worked common parent moved kkk of the ric shares from fsub-1 to member and then returned them the liquidity test evidences fsub-1’s lack of control_over the ric shares and shows how common parent could unwind the entire transaction at the drop of a hat taxpayer’s position is that common parent’s indirect ric investment was proper tax planning and that it is free to make investments via intermediary entities be they domestic or foreign however we conclude that the step_transaction_doctrine must be applied to this transaction in order to prevent this taxpayer from subverting legislative purpose congress clearly intended at least one full corporate level of u s federal_income_tax on interest earnings congress attempted to prevent u s corporate taxpayers from using a regulated_investment_company or foreign_entity to convert such interest payments into dividends eligible for the drd accordingly under the step transaction as applied to the instant case common parent should be treated as directly purchasing the ric shares and directly receiving the ric dividends as such common parent is not entitled to the drd with respect to ric dividends alternative analysis dividend should be treated as a sec_951 inclusion fsub-1 is a cfc and common parent is a u s shareholder of fsub-1 within the meaning of sec_951 the dividends fsub-1 received from ric are foreign postf-133978-11 personal_holding_company_income which is a type of subpart_f incomedollar_figure however common parent takes the position that it is not required to include in income its pro-rata share of fsub-1’s subpart_f_income under sec_951 because common parent transferred its entire_interest in fsub-1 to partnership-c just prior to the end of fsub-1’s taxable_year t as noted above common parent owned c percent of partnership-c directly or through partnership-a and partnership-b and indirectly owned the remaining a percent through member see diagram in substance common parent did not dispose_of its fsub-1 stock it merely moved such stock to partnership-c a pass-through entity that was wholly-owned directly and indirectly by common parent if common parent had not transferred its interest in fsub-1 to partnership-c then it would have included an amount in income under sec_951 and the distribution from fsub-1 would have been excluded from income under sec_959 instead because of the transfer taxpayer treated the distribution from fsub-1 to common parent as a dividend qualifying for the percent drd and common parent did not include any amount in income under sec_951 common parent continued to indirectly own fsub-1 after moving it to partnership-c common parent transferred its interest in fsub-1 to partnership-c in order to change the character of the income that it derived with respect to fsub-1 during year t from a sec_951 inclusion that was not eligible for a sec_245 drd to a dividend which it claims is eligible for a sec_245 drd although the courts have not addressed the facts at issue in the instant case the courts have rejected similar schemes devised to avoid sec_951 inclusions multiple times since the enactment of subpart_f as early as taxpayers contrived to avoid sec_951 inclusions by transferring nominal voting power to friendly foreign persons and then arguing that the foreign_corporation did not meet the definition of a cfc under sec_957 because more than half the voting control of the corporation was held by foreign personsdollar_figure the courts ignored these transfers for purposes of determining whether the foreign_corporation was a cfc because it was clear that the u s shareholders in substance continued to control the voting power of the stock nominally held by foreign personsdollar_figure the courts rejected the taxpayers’ arguments that the statute provided a mechanical test instead the courts concluded that mere technical compliance with the statute was not sufficient and that the rules in the statute would be applied to the substance of the transaction rather than the form of the transaction sec_954 provides that dividends are a type of foreign_personal_holding_company_income garlock inc v comm’r 58_tc_432 aff’d 489_f2d_197 2d cir see also 583_f2d_313 7th cir weiskopf 64_tc_78 aff’d per curiam 538_f2d_317 2d cir 59_tc_681 aff’d 490_f2d_898 2d cir id postf-133978-11 similarly u s shareholders have tried to avoid sec_951 inclusions attributable to loans from their wholly owned cfcs by engaging in transactions that in form were outside the scope of sec_956 in jacobs engineering v commissioner a u s shareholder frequently borrowed and repaid funds from its wholly owned cfc with only short periods of time between repayments and new borrowings the taxpayer carefully ensured that the loans were never outstanding on a sec_956 measuring date which would have resulted in a sec_951 inclusiondollar_figure the court observed that under the substance_over_form_doctrine the commissioner may deny legal effect to a transaction if the sole purpose of the transaction was to avoid tax and the court must simply decide whether the facts of the case fall within the intended scope of the internal_revenue_code provision at issue the court concluded that the series of loans was in substance a single loan outstanding for the entire year notwithstanding that the loans were not formally outstanding on a sec_956 measurement datedollar_figure furthermore in schering-plough v united_states the taxpayer tried to avoid a sec_951 inclusion attributable to a loan from its wholly owned cfc by arranging a series of circular interest rate swaps with the cfc and a third party the court held that the interest rate swaps were in substance a loan from the cfc that resulted in a sec_951 inclusion to the u s shareholderdollar_figure in all of these cases the courts recognized that the statutory rules in the subpart_f regime are not purely mechanical instead the courts applied the gregory principle to determine whether the subject transaction met both the terms and intent of the statute in each of the cases the court held that even though the u s shareholder had structured transactions that in form allowed the u s shareholder to avoid a sec_951 inclusion the transaction lacked the substance required by the statute accordingly the courts held that the u s shareholders were subject_to tax under subpart_f consistent with the substance of the transactions which resulted in the u s shareholders including sec_951 inclusions in income wl c d cal ustc par big_number aff’d 168_f3d_499 9th cir id under sec_956 investments in united_states_property including loans to u s shareholders held by a cfc on particular dates generally are includible in the u s shareholder’s sec_951 inclusion id id f_supp 2d d n j aff’d sub nom 652_f3d_475 3d cir id postf-133978-11 in the instant case common parent’s sec_951 inclusion would have been calculated based on percent of fsub-1’s subpart_f_income if it owned fsub-1 directly for the entire year t taxable_year irrespective of any distributions from fsub-1 likewise common parent would have included in income sec_951 inclusions calculated based on nearly percent of fsub-1’s subpart_f_income as a sec_951 inclusion if partnership-c owned fsub-1 for the entire year t taxable_year irrespective of any distributions in either case common parent would not have been eligible for the sec_245 drd with respect to its sec_951 inclusion common parent simply used its power as the sole shareholder of fsub-1 to compel a distribution of substantially_all of fsub-1’s earnings for the year t taxable_year and then changed its form of ownership of fsub-1 in order to take the reporting position that most of the income it derived with respect to fsub-1 was characterized as a dividend purportedly eligible for a sec_245 drddollar_figure common parent transferred fsub-1 to partnership-c94 in order to change the character of its year t income from a sec_951 inclusion to a dividend in substance however common parent owned and controlled fsub-1 throughout the entire taxable_year common parent should be required to include in income percent of fsub-1’s subpart_f_income either as a result of its direct ownership or its ownership through partnership-c therefore under the substance over form principle announced in gregory and followed in garlock jacobs engineering and schering-plough the income derived by common parent with respect to fsub-1 should be treated as a sec_951 inclusion rather than a dividend for purposes of sec_245 and common parent should not qualify for a sec_245 drd in respect thereof summary taxpayer’s transaction circumvents the intent of the statutes taxpayer relies on the form of its transaction and contends that its analysis comports with the literal language of each applicable code provision however it is quite clear that taxpayer engaged in a transaction which under the taxpayer’s analysis provides a result that is contrary to the intent of the drd provisions and the exemption from withholding provisions the taxpayer’s transaction was structured to use various code provisions in combination to shelter percent of certain interest_income and capital_gain from all u s federal_income_tax as discussed above this was clearly not congress’ intent in enacting such provisionsdollar_figure sec_243 and sec_245 were enacted to provide relief from multiple levels of corporate tax on earnings common parent acknowledges that its sale of fsub-1 to partnership-c was intended to convert the character fsub-1’s distributions to common parent attributable to the ric dividends from sec_951 inclusions into dividends that purportedly qualify for the sec_245 drd as noted partnership-c was owned in part directly by common parent and in part indirectly through other entities ultimately directly and indirectly wholly-owned by common parent see united_states v georgia railroad and banking co f2d 5th cir the purpose of income_tax statutes providing deductions for dividends received by a corporation was to eliminate multiple postf-133978-11 common parent’s insertion of fsub-1 a cfc into its investment structure was an integral part of its plan to convert interest_income and capital_gain into income eligible for the drd congress provided rules in sec_854 to foreclose common parent from investing directly in a regulated_investment_company and converting interest and capital_gain income into dividends to circumvent congressional intent and reach its tax-avoidance objective common parent inserted fsub-1 a cfc between itself and ric a regulated_investment_company the application of the step_transaction_doctrine as discussed above restores the proper tax result in such case common parent would be treated as receiving distributions directly from ric and would not be entitled to the drd under sec_243 and sec_854 an alternative remedy is to regard the transfers through fsub-1 and require common parent to include fsub-1’s distributions attributable to ric’s earnings_and_profits under sec_951 rather than sec_301 and sec_245 congress generally intended that a cfc that received an interest-related_dividend would include the full amount of the dividend in the cfc’s subpart_f_income which generally would result in a sec_951 inclusion for the cfc’s u s shareholders a sec_951 inclusion is not eligible for a drd common parent transferred its fsub-1 shares to partnership-c prior to the end of fsub-1’s year t tax_year in order to change the character of income from a sec_951 inclusion to a dividend so that it could claim the sec_245 drd taxpayer should not be able to manipulate the subpart_f rules as part of an integrated scheme to avoid paying tax on u s interest_income and capital_gain similarly the purpose of sec_881 is being circumvented in the instant case the ultimate investor in the u s source interest-paying investments is a u s company - taxpayer - rather than a foreign investor as intended by congress thus we revisit the gregory quote t he question for determination is whether what was done apart from the tax motive was the thing which the statute intended we conclude that the taxpayer’s transaction was not consistent with congressional intent in the words of the gregory court to conclude otherwise would be to exalt artifice above reality and to deprive the statutory provision in question of all serious purpose case development hazards and other considerations taxation of corporate earnings which would otherwise occur whenever one corporation holds shares of stock in another gregory pincite id pincite postf-133978-11 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
